Citation Nr: 0947013	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-36 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to a left hip disorder, to include as 
secondary to residuals of a great left toe fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1962 to April 
1963 and from December 1990 to June 1991.  He also served in 
the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Veteran failed to report for a hearing which was to have 
been conducted in Washington, D.C. in August 2006 by a 
Veterans Law Judge.  The hearing was rescheduled for November 
2009.  He did not report for this hearing and has provided no 
explanation for his failure to report.  His hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2009).

In February 2008, the Board remanded the Veteran's claim for 
further development and proper notice under the Veterans 
Claims Assistance Act of 2000.  The claim is again before the 
Board on appeal.


FINDINGS OF FACT

1.  A December 2001 rating decision denied a claim of 
entitlement to service connection for left hip, to include 
secondary to great toe fracture residuals.  In absence of a 
timely appeal, that decision is final.

2.  The evidence submitted since the December 2001 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for left hip, to include secondary to great toe 
fracture residuals, and does not raise a reasonable 
possibility of substantiating that claim.




CONCLUSION OF LAW

The December 2001 rating decision is final.  New and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for left hip, to include as 
secondary to residuals of a great toe fracture.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156(a), 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in September 2004 of the information and evidence needed to 
substantiate and complete a claim.  The Veteran was informed 
how disability evaluations and effective dates are assigned 
in June 2006.  The Veteran was provided notice of the 
appropriate information and evidence necessary to reopen the 
claim at issue, that he needed to submit new and material 
evidence, and the specific basis for the prior denial of his 
claim in correspondence dated in March 2008.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The claim was 
readjudicated in a July 2009 statement of the case.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records.  The Board notes that 
the Veteran was not provided with a new VA examination in 
response to his claim.  Under 38 C.F.R. § 3.159(c)(4)(iii) 
(2009), providing a VA examination in a claim to reopen can 
only be considered if new and material evidence is actually 
presented or secured.  The Board finds that the Veteran did 
not present new and material evidence in this claim.  
Therefore, a VA examination is not authorized.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.      38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2009).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability. In such an 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Id.; Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Establishing entitlement to direct service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The absence of any one element will result in the 
denial of service connection.  Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.

As a preliminary note, the Veteran in October 2003 claimed 
entitlement to service connection for a hip disorder 
manifested by severe pain in both hips.  The RO adjudicated 
the claim as one for service connection.  In the February 
2008 Board decision, the Board split the hip issues and 
denied entitlement to service connection for a right hip 
disorder.  The Board then remanded the issue currently on 
appeal for the RO to address whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a left hip disorder.  The 
representative argues that the issue should be entitlement to 
service connection for a bilateral hip disorder. 

The correct issue on appeal is as stated.  The claim of 
entitlement to service connection for a right hip disorder 
was adjudicated and denied in a February 2008 Board decision.  
The Veteran did not appeal.  Hence, the February 2008 
decision is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 
2009).  As to the left hip claim, a claim based on a new 
theory of entitlement is not a new claim, but constitutes an 
application to reopen the previously denied claim.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  Furthermore, although the 
RO styled the prior claim as a secondary service connection 
claim, the RO also addressed entitlement to direct service 
connection.  See December 2001 rating decision.  Thus, the 
issue on appeal remains whether new and material evidence has 
been received to reopen a claim of entitlement to a left hip 
disorder, to include as secondary to residuals of a great 
left toe fracture.

The Veteran was originally denied entitlement to service 
connection for entitlement to a left hip disorder, to include 
as secondary to great left toe fracture residuals because the 
evidence did not show that his left hip disability was 
related to his great toe or active duty service.  See 
December 2001 rating decision.  Therefore, for evidence to be 
new and material, it must show an etiological relationship 
between the Veteran's left hip and his service-connected 
great toe disability or between his left hip and active duty 
service.

The Veteran has not submitted any such evidence.  In February 
2004, the Veteran was afforded a VA examination which showed 
a full range of hip motion bilaterally.  A left hip disorder 
was not diagnosed, and no other records concerning the left 
hip have been submitted.  Further, no opinion linking a left 
hip disorder to service or a service connected disorder has 
been submitted.  Without new and material evidence the 
Veteran's petition to reopen must be denied.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet.App. 
463, 467 (1993).

ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to a left hip disorder, to include as 
secondary to residuals of a great left toe fracture.  
Therefore, the petition to reopen is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


